Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND STORAGE MEDIUM FOR EFFICIENT STORAGE OF KERNELS OF VARIOUS SIZES.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determination unit”, “a storage unit”, “a reading unit” and “a calculation unit” in claims 1-12 and 14.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Under the broadest reasonable interpretation of the claims in view of the specification, the following is Examiner’s interpretation of each unit per the specification:
a determination unit: code/instructions implementing the associated functionality per ¶115
a storage unit: storage medium per ¶115
a reading unit: code/instructions implementing the associated functionality per ¶115
a calculation unit: processor for executing code/instructions per ¶115
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
(EXAMINER NOTE: ¶26 of instant specification states modules/units can be
embodied as software; <reference> discloses in <citation location> that modules/units can be software and can include sub-modules and further disclosing in <citation location>, functional elements can be software performed by single or multiple components)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitation ”each of the memory areas".  There is insufficient antecedent basis for this limitation in the claim.  To expedite prosecution, Examiner assumes Applicant to reference ‘each of the plurality of memory areas’.
	Claims 4-9 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2020/0050555 to Kim et al. (hereinafter Kim).
Per claim 1, Kim discloses an information processing apparatus (fig. 19 and ¶26,115…an apparatus implementing the embodiments of what is disclosed by Kim) comprising:
a determination unit (¶120…”software instructions to implement procedures or steps in accordance with features and aspects disclosed”) configured to determine a storage method (fig. 9…algorithm that determines the optimal replacement policy and partition sizes for a convolutional layer of a CNN; fig. 18 and ¶108-114…procedure/steps in determining an optimal combination of a replacement policy and IFM, kernel and OFM partitioning sizes, where the optimal combination is the selected storage method) of storing a kernel (¶51… replacement policy (6 possible) of the optimal combination involves how kernel is stored in memory: ”The six different memory management schemes each determine different strategies and priorities for maintaining, prioritizing, or evacuating certain data in and from the internal memory among the partitioned IFM data, the kernel data, and the OFM data“; ¶50… partitioning size for the optimal combination involves how kernel is stored in memory: ”partitioning of IFM data, kernel data, and OFM data, which will be understood to refer to the selection of partition sizes of each type of data to load into the internal memory prior to performing CNN computations using the loaded data”) based on a configuration of a plurality of memory areas (¶116…internal memory is SRAM, intrinsically having a plurality of cells, where cells and cell groups can be construed as a plurality of memory areas;  ¶52…IFM, kernel and OFM data are fit into known size of internal memory via calculations to determine the optimal combination of replacement policy and partition sizes; fig. 10 and ¶93-94…internal memory size D is constraint in calculation of partition sizes for kernel data; ¶59…internal memory size D is divided into multiple sections corresponding to the IFM data memory, kernel data memory and OFM data memory, the sizes respectively represented as DL, DK and DO, construed as a plurality of memory areas) and a size of the kernel (fig. 18:1803 and ¶108…different possible partition sizes of the kernel data may be iterated and a particular kernel partition size may be selected; ¶40…kernel has particular dimensions KxCxRxS defining size);
a storage unit (fig. 19:1901a…internal memory) configured to store the kernel using the determined storage method (¶116…”Utilization of internal memory 1901a may optimize data and memory management by reducing memory bandwidth usage with main memory 1904”; figs. 9-18…storage method optimization by determining optimal combination of replacement policy and partition sizes);
a reading unit configured to read the kernel from the storage unit based on the storage method (fig. 19…reading kernel data from internal memory 1901a; ¶81-87…optimal combination has a particular replacement policy (6 total), which may govern how kernel data is transferred from internal memory); and
a calculation unit (fig. 19:1901 and ¶115…processor executes instructions implementing the embodiments disclosed) configured to execute calculation using input data and the kernel read by the reading unit (fig. 18:1807 and ¶114… ”implementing the CNN 1807 to use the identified optimal combination of the particular replacement policy with the IFM, kernel, and OFM partition sizes for calculation of the convolutional layer when the CNN is executed using an input”).
Per claim 2, Kim discloses claim 1, further disclosing the determination unit determines the storage method of storing the kernel based on the size of the kernel (fig. 2:202 and ¶40, 57+…kernel dimensions KxCxRxS defines kernel size, the dimensions used in kernel partition size optimization) and a data width of each of the memory areas (¶59…internal memory D is divided into multiple sections, corresponding to IFM data memory, kernel data memory and OFM data memory, the sizes being DL, DK and DO, respectively, and construed as a data width of each of the memory areas).
Per claim 10, Kim discloses claim 1, further disclosing the calculation unit executes convolution calculation using the input data and the kernel (fig. 18:1807 and ¶114… ”implementing the CNN 1807 to use the identified optimal combination of the particular replacement policy with the IFM, kernel, and OFM partition sizes for calculation of the convolutional layer when the CNN is executed using an input”).
Per claim 11, Kim discloses claim 10, further disclosing the calculation unit executes convolution calculation in a unit of a hierarchical layer of a plurality of hierarchical layers by a neural network (fig. 1…CNN is a neural network shown having a plurality of hierarchical layers;  fig. 18:1807 and ¶114…processor executes calculation using optimal combination for the convolutional layer).
Per claim 12, Kim discloses claim 11, further disclosing the calculation unit detects a detection target object from image data by pattern recognition (¶91…CNN performs object recognition).
Claim 13 is substantially the same as claim 1 in scope and spirit.  Therefore, the rejection of claim 1 is applied according. 
Per claim 14, Kim discloses a non-transitory computer-readable storage medium (¶121) that stores a program (¶120) for causing a computer to function as each unit of the information processing apparatus according to claim 1 (see claim 1 rejection). 
Allowable Subject Matter
Claims 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent and intervening claims (claims 1 and 2), further including the particular notable limitations of: when W1 ≤ N and (N mod W1) ≠ 0 or when W1 > N and (W1 mod N) ≠ 0, where W1 is the data width of each of the plurality of memory areas and N is the size of the kernel, the determination unit determines a method in which one kernel is divided and the divided kernels are stored on the plurality of memory areas as the storage method.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to optimizing memory storage access of kernels for CNNs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125